PER CURIAM.
The State petitions for writ of certi-orari contending that the subject decision of District Court of Appeal, Fourth District, reported at 184 So.2d 525, is in direct conflict with the decision of the District Court of Appeal, Second District, in Rollins v. State, Fla.App., 179 So.2d 377. . The . two cited decisions of the district courts do in fact conflict directly on the same point of law.
However, on petition for writ of certi-orari in this court, we quashed the decision of the district court in Rollins v. State, supra. Rollins v. State of Florida, Fla., 194 So.2d 247, opinion filed January 25, 1967. The views expressed in our opinion are consistent with those expressed by the District Court of Appeal, Fourth District, in the opinion under attack in this cause. Therefore, there is no longer a jurisdictional conflict in decisions warranting granting of the petition in this case.
For the foregoing reasons the petition for writ of certiorari is denied.
It is so ordered.
THORNAL, C. J., and DREW, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.